Warren E. Burger: We will hear arguments next in Beckwith against the United States. Mr. Gill.
John G. Gill, Jr.: Mr. Chief Justice and may it please the Court. My name is John G. Gill, Jr. I represent Alvin Beckwith, the petitioner in this case. We are here seeking a reversal of the District of Columbia Circuit affirmance of his conviction on one count of attempting to evade and deceit Federal Income Taxes. We feel that the Trial Court should have been reversed or should be reversed because it committed error in denying the petitioner’s pre-trial motion to suppress statements made to special agents of the Internal Revenue Service. At a crucial August 2, 1972 interview which provided the entire starting point for the net worth or expenditure circumstantial evidence, theory of prosecution and without which we believe the prosecution below would not have been able to proceed. The facts brought out at that pre-trial motion to suppress, the trial took place on a stipulated record after denial of the motion to suppress took the form of the testimony of two special agents of the Intelligence Division, the Criminal Division of the Internal Revenue Service. Those agents testified that in March of 1972, they received a tip from an informant that Mr. Beckwith, the petitioner was not reporting all of his income taxes. During the next three months, they testified, they did a considerable amount of investigation into his background, into his family, and indeed into specific transactions. On August 2, 1972, unannounced at 8 a.m. in the morning, they arrived at the home of a friend in Silver Spring, Maryland where the petitioner was staying. The petitioner had to finish dressing and when he went into the dining room for three hours, between 8 a.m. and 11 a.m., prior to questioning, the agents read to him from a card certain advice of rights which is concededly short of the warnings required by Miranda versus Arizona if that case is held to apply to these circumstances.
Warren E. Burger: We will resume there at 1 o’clock.
John G. Gill, Jr.: Yes, you Honor.(lunch break)
Warren E. Burger: Mr. Gill you may continue. You have 27 minutes left.
John G. Gill, Jr.: Thank you, Mr. Chief Justice and may it please the Court. I believe I was to the point where I had mentioned that limited warnings had been given to petitioner. During the next three hours, the agents questioned him about a number of things which significantly are incorporated into stipulation number two which made up the starting point for the net worth prosecution. Sources of possible nontaxable income during the year 1971, cash on hands going all the way back, I believe in 1965 or at least 1967 and other items through which they buttoned down the starting point for the prosecution. The agents testified that his liquor store in the District Of Columbia was to opened at 10:30 and the petitioner sent the person with whom he was staying who was also an employee at the liquor store to open the store. Thereafter, after the interview, he went and produced certain records from the liquor store to the agents without any warrant or summons. The petitioner testified that he was 44 years of age. He had a ninth grade education. He knew very little about tax returns and this was corroborated by the observations of the agents during their testimony. He testified that he had never filed or prepared an Income Tax Return his entire life—
Warren E. Burger: How would that affect the merits of this case?
John G. Gill, Jr.: Well, in the waiver context Your Honor, it shows what needed for warnings there are because indeed there was absolutely no knowing waiver. This case is perhaps a graphic illustration. This person testified h had no idea he was incriminating himself.
Warren E. Burger: You mean, he might just blurt out the truth?
John G. Gill, Jr.: Our position Your Honor, of course is that the situation was coercive from a legal and psychological point of view. I say this in the context of emphasizing the need for counsel, the need for an effective warning as he was right to remain silent. I do not know if the truth or the non-truth of it is significant for the purposes of this argument.
William H. Rehnquist: Well, an absent of violation of the Fifth Amendment which prohibits compulsory self-incrimination, I presume society has an interest in seeing guilty defendants incriminate themselves so long as it is voluntary.
John G. Gill, Jr.: Yes Your Honor. This particular type of statements that were being elicited from him though was specifically recognized by this Court in Holland versus United States to be probably unreliable or in many cases. Point number five of the Holland Opinion which we have quoted in our brief says, in this type of an interview, a taxpayer is more often concerned with a quick settlement or a placating the agents than reliability. If I could pick up that question Your Honor, what one of us here including myself could go back four or five years and tell how much cash we had on hand with reliability? I think there was a great potential for unreliability here.
William H. Rehnquist: But certainly, the man has it within his power to say I do not remember, I do not know?
John G. Gill, Jr.: Yes, Your Honor.
Warren E. Burger: And what you said, if anything that he disclosed is not supported by the government’s case in chief, perhaps it is not all that relevant is it?
John G. Gill, Jr.: Well, there could be arguments made as a matter of weight but again, as this court recognized in Holland, the government agents can pick and choose among the good and the bad and used them against him as part of admissions of trial. A very incriminating, I think especially in this situation. The petitioner testified that he did not recall the word criminal being used by the agents. They testified, they told him one of their functions was to investigate criminal tax fraud, the possibility of criminal tax fraud. He also testified. He did not think he had incriminated himself at all during the three-hour interview. We feel that the decision below and the requirement of actual physical restraint and custody is improper for Miranda purposes, for a number of reasons. First of all, this we feel in the meaning of the Fifth Amendment was indeed a criminal case. At the beginning of his oral opinion, the District Judge which has found the appendix to the petition for certiorari at 1b, he found in fact, it was criminal from the very beginning and his finding we feel is supported by the fact that there were approximately three months of investigation of the petitioner prior to the interview. We feel it is supported by what the United States Attorney’s office for the District of Columbia issued in the form of a press release. At the time of indictment, they said petitioner was the subject of legal harassment by virtue of the prosecution of the tax laws against those who they felt were involved in narcotic underworld activity. The obvious implication we feel being unprovable narcotic activity and we point out that petitioner has no record for such activity. Also, the arrest was affected by the combined forces of internal revenue agents and the Bureau of Narcotic and Dangerous Drug agents. We also feel that in addition to being clearly a criminal case at the time of the interview, this was indeed a critical stage. We have already made reference to Holland versus United States. That court recognizes and this type of prosecution. The starting point is crucial to the government. In fact without it, I do not think they have any case and I think it has been virtually conceded throughout the court so far that they need that starting point which came entirely out of petitioner’s own mouth.
Speaker: Did we not hold that Kirby against Illinois that the critical stage did not begin until there was an indictment?
John G. Gill, Jr.: I am not sure of the specific language; I know that was in the line-up area.
William H. Rehnquist: Or specifically, I think the holding there might have been the explicit right to the assistance of counsel does not begin constitutionally until there is an indictment or other charge.
John G. Gill, Jr.: Yes, Your Honor. I do not think—
William H. Rehnquist: I do not think it affected. I do not think it had much to do with the right against compulsory self-incrimination?
John G. Gill, Jr.: Yes, Mr. Justice Rehnquist, I said critical, I think and perhaps in Miranda terms and the values that Miranda sought to protect against specifically the Fifth Amendment value. And maybe, I am using critical, if you take that as a term of art that was dealt within Kirby versus Illinois with respect to counsel. But for this prosecution, this type of prosecution, I feel it was indeed critical. We feel --
William H. Rehnquist: It is always critical if something happen to hurt your case.
John G. Gill, Jr.: Yes.
William H. Rehnquist: There is always a critical moment if at that moment something happens to prejudice to.
John G. Gill, Jr.: And Your Honor, I think this was not just one bit of evidence. This was the whole starting point which is totally necessary to this entirely circumstantial type of prosecution. We feel that the District of Columbia Circuits requirement of the necessity for a finding of physical restraint is particularly inappropriate for a tax prosecution. We focused on the language which at least four times was repeated in Miranda. It said “Custody or otherwise deprived of his freedom of action in any significant way.” We say custody is inappropriate for tax case because arrest or the taking a person into physical restraint by the government is a matter that is foreign to the tax prosecution in most cases. We have quoted the law review commentators who say, anyone who knows anything about tax prosecutions knows that arrest does not have much significance if it happens at all. Usually, the experience I submit is that the tax violator first comes into physical restraint or custody when these appellate remedies are exhausted and he surrenders to the marshals. This is so for a number of reasons. It is not a crime of violence; the government does not have any interest in getting the man off the street for the protection of others. Once the agents have come to look at its returns, the crime is not likely to be repeated. There is not much possibility of flight because of the business connected geographically orientated type of business activity often associated with income tax. And the investigations take a long time as exhibited by this case and focused for a long time. Also, identity is not an issue at all in a tax violation. The terms in Miranda, the police do not when they are making there general on the scene fast moving investigation have to give warnings to the people they talk to. I think it is directed when you analyze it towards who committed the crime. In the average criminal context, a crime is reported in the law enforcement officers to go out to find out who did it and who is responsible, let us bring him to justice. In a tax prosecution, it is different. You know who did it. His name is at the bottom-line of the return. There is no question, identity is immediately apparent so there is no need for a fast moving investigation. It could be inhibited by the warnings, we ask to attach in the criminal context here. In this case, the crime was reported three or four month before in March of 1972. They knew the existence of the crime, there was no question of identity, they knew where to go, they knew who to talk to, they were building a case. We feel the formal accusatory stage, perhaps not as formal as an indictment but virtual or punitive, this man was a defendant, he was not accused and we asked for the accuse’ right to self-incrimination just in the same sense that Miranda sought to protect it. Now, we recognize of course that coercion is necessary for Fifth Amendment violation and for requirements for these prophylactic Miranda type warnings to ensure voluntary waiver to ensure that the person’s right to refrain from compelling himself is not trampled upon. We feel that during a tax investigation, there are such legal and psychological pressures at play that a taxpayer is coerced to speak that in the language of Miranda his freedom of action, freedom of choice is significantly restraint. First of all, I think the case must be viewed against the repetitive experience of a person. He knows without specific request that every April 15th or more often during the year, he has to tell himself. Talked to the Internal Revenue to his pecuniary detriment, pay his taxes as a civil obligation as a responsible citizen. And he does that and most people in the United States do that without compulsion. We submit there is a heightened compulsion when the representative of the Internal Revenue Commissioner actually visits your home to talk to you. He is there for some where we used to telling on ourselves. Most significant, I feel, for purposes of Miranda requirements is the fact of the complexity of the tax laws. You take the internal revenue code and just look at it. Take the regulations that are authorized by that code which set up civil obligations and look at it. It is a morass of complexity to the average citizen. It is I submit complex to the average attorney who is not an expert in tax law. We—
Lewis F. Powell, Jr.: Mr. Gill—
John G. Gill, Jr.: Yes, Your Honor.
Lewis F. Powell, Jr.: Are you emphasizing the tax nature of this case, let us assume for the moment that the local sheriff had dropped in to this residence at 8 o’clock in the morning investigating for burglary? And the petitioner had been guest in the house and the sheriff said I am trying to find out who committed this burglary and I would like to know where you were in the night of the burglary. He gave no Miranda warnings. I suppose he did say what was said in this case. Of course, nobody has to speak. We have a Fifth Amendment right to remain silent. That will be a non-tax situation. Would you feel that is different?
John G. Gill, Jr.: Well it would depend on a few more circumstances, I think Your Honor. Just as you have given it yes, because the person, I think you said a burglary in your hypothetical Mr. Justice Powell. The person who is confronted to answer questions about a burglary, he has an orientation if he is of average intelligence. Now, I know there are legal technicalities as was evidenced by the Escobedo case where he said, I did not do it, you did it, and exhibited some knowledge. But generally speaking, the person or the citizen under investigation for an average on the street crime has a familiarity. There is just no starting point. This is the great unknown in the tax. It is so complex and terribly frightening to the taxpayer because it is so unknown.
Lewis F. Powell, Jr.: In the case, I put there was certainly no custody. There was no custodial interrogation but you view this case as involving custodial interrogation because it is a tax case.
John G. Gill, Jr.: That is one of the main points. The subject matter.
Lewis F. Powell, Jr.: Is there any other point that is relevant to whether or not this was custodial?
John G. Gill, Jr.: Yes, Your Honor the combination and confusion in the mind of taxpayers as to his civil obligations and his criminal rights under the Fifth Amendment to decline to incriminate himself. And another point, theories that I will develop throughout my argument but if I could— I think this is one of the most significant. Miranda quoted a different place is the concern and the need for these warnings in the following language. In each of these cases, the defendant was thrust into an unfamiliar atmosphere. The tax laws as subject matter of the tax laws we submit is a terribly unfamiliar atmosphere. Miranda in other point uses an individual swept from familiar surroundings. Now maybe the dining room of that friend’s home was nothing like the back room of the police station.
Warren E. Burger: But do you not have to read all those statements in light of the fact so the Miranda case that it was a police station and they all relate to those facts. Those are not general philosophical observations and opinion, are they?
John G. Gill, Jr.: I think they are, Your Honor. I think this is a policy—
Warren E. Burger: On that theory then, one might claim that if a policeman stops you on the street with regard your walking and begins to ask you some questions that you are unaccustomed to talking to a policeman in a uniform with a badge and a gun, therefore, although Miranda warnings must apply before the policeman can have any conversation with you.
John G. Gill, Jr.: Well, I think Miranda itself sought not to include that.
Warren E. Burger: Yes.
John G. Gill, Jr.: It is a matter of degree though.
Warren E. Burger: There are other cases but you are taking some language that related to a police station and taking it out of context.
John G. Gill, Jr.: I respectfully submit, I am not Your Honor because it was this concern with being swept away from any focal point in which to make an intelligent choice.
Warren E. Burger: What was the author of the opinion talking about? It was talking about a case in which the man was in the police station, was it not?
John G. Gill, Jr.: Yes, Your Honor.
Warren E. Burger: Well, is that not out of context when you are taking out of a police station?
John G. Gill, Jr.: Well, if you analyze it just from its facts, I agree Your Honor but I think -- for purposes of my presentation here, I think it is a good analogy. The complexity of the subject matter has put this person into an unfamiliar atmosphere the equivalent we feel of a police station.
Speaker: Mr. Gill are you drawing any distinction between a call by an ordinary revenue agent if I may so describe him and a special agent in the intelligence division?
John G. Gill, Jr.: Yes, Your Honor.
Speaker: Well, it seems to me your entire argument though is directed to a tax consultation. Is there not as much fear and trembling when the first agent shows up and so there is one the second one?
John G. Gill, Jr.: In many cases, yes Your Honor. However, the distinction is this. The Fifth Amendment is not jeopardized in the way it is here. The transfer has been made or there was no transfer in this case as when unusual case and the defendant was a target initiated with the special agents. His Fifth Amendment rights are in jeopardy. I do not think this Court in Miranda sought to protect people who are not likely to be charged in a criminal case and convict themselves out of their own mouth interrogation of their Fifth Amendment right to refrain from self-incrimination. What is different here is these agents were at the time of the interview building a case against the petitioner in order to convict him. And therefore the heightened need for warnings. Yes, Your Honor, some of my arguments to apply in the civil context.
Speaker: What specifically -- What prejudice did he suffer by the so-called defects in the warnings here?
John G. Gill, Jr.: If it pleases the Court, he was given a warming that might be appropriate to give a non-target defendant summoned before the grand jury. It is the difference between the defendant privilege in a criminal case and the witness privilege, this is why I make and emphasize. This was a criminal case being built against Mr. Beckwith.
Speaker: Well, specifically, what I like to have you answer is what was he entitled to that he did not get by way of specific questions here?
John G. Gill, Jr.: Your Honor, under Miranda—
Speaker: One is the fact he was not told he could remain silent.
John G. Gill, Jr.: Yes.
Speaker: And yet he was told he could have counsel.
John G. Gill, Jr.: I take issue with whether or not there was an effective advice of the right to counsel. He was told, I advice you further that you may if you wish to seek the assistance of an attorney before responding. I admit this has some superficial appeal when the government argues. He was effectively warned but when you think of it in terms of a close analysis of the requirements that the court set down in Miranda and against this situation the jeopardy was in, I think you can see that advice. I advise you further you may if you wish to seek the assistance of an attorney before responding. It sounds when you analyze it like he might make one phone call. Miranda made it clear that—
Speaker: What is the other given -- What other right was he entitled to be told about but he did not get?
John G. Gill, Jr.: He had the right to be told that he had the right to attorney with him during questioning. This takes on heightened importance because the agent here had his tax return there for him to go over. In effect—
Speaker: Any other rights?
John G. Gill, Jr.: I do not know if he mentioned it at first. He was not told of his right to remain silent.
Speaker: Any other rights?
John G. Gill, Jr.: I think he was not effectively told of his right to consult with an attorney. It was watered down.
Speaker: Your not making any claim that he was entitled to an attorney, if he or to be told he could have an attorney if he could not afford it?
John G. Gill, Jr.: Yes I am, Your Honor. The government—
Speaker: Is there any claim of indigency here?
John G. Gill, Jr.: That was not developed on the record below.
Speaker: This is a paid appeal, is it not? Is not this is a paid appeal?
John G. Gill, Jr.: Yes, Your Honor.
Speaker: But no claim of indigency anywhere?
John G. Gill, Jr.: Well Your Honor, no I think we are in a situation where a person is being investigated for not paying his taxes. I think a legitimate inference is that the taxes are not being paid because he do not have enough money to pay them. The government’s argument that tax cases are present where there is a lot of money involved, I do not think holds up because there is that distinct possibility. People are not paying their taxes because they do not have funds.
Speaker: Well, if in a true Miranda situation in a conventional plain of a Miranda situation where person is in custody in a police station being interrogated by the police. The duty of the police to warn him that he is entitled to a lawyer at state expense if he cannot afford one is certainly not predicated upon a preliminary finding of indigency is it not?
John G. Gill, Jr.: That is correct Your Honor.
Speaker: It is an absolute duty under the Miranda case?
John G. Gill, Jr.: Yes, Your Honor. And millionaires are advised as well.
Speaker: Precisely.
John G. Gill, Jr.: If I could point out two more factors which we feel enter into the coercive atmosphere here. First, the government’s brief at page 32 indicates this quite succinctly. They say indeed, the petitioner had to answer the agent’s questions any way ultimately and then they go on to say as long as it would not incriminate him. The Seventh Circuit which has on these specific warnings in Judge Stevens’ opinion in Oliver versus the United States found that full Miranda warnings had to be given in the statement thus had to be suppressed. It has held that there is confusion here between his civil obligations and his rights in a criminal case. This is precisely the point. The person thinks he has a compulsion. There are specific Internal Revenue Code provisions compelling him to provide records, make statements, and give anything the secretary wants in the way of information. He does not know unless he is effectively warned and he cannot make an intelligent decision. Secondly, from the point view of coercion, there is a compulsion. He is caught between a rock and a whirlpool we submit the agents of their seeking information. He knows that if he does not talk to them, he will be subjected to a full scale audit. What form does this take?
Speaker: That is the fact of life that every taxpayer is confronted with constantly?
John G. Gill, Jr.: Yes, Your Honor.
Speaker: Do you need a warning just before you sign your tax return?
John G. Gill, Jr.: No, Your Honor. But a criminal case—
Speaker: So you might be incriminating yourself?
John G. Gill, Jr.: Yes, you might generally speaking.
Speaker: Like many people do incriminate themselves when they sign their tax returns do they not?
John G. Gill, Jr.: Yes, Your Honor. However, when these agents visit him to interrogate him or asking questions and they are building a criminal case against him, he is under a compulsion that derives from the fact that he knows he will be subjected to a full scale audit. Socially embarrassing when contacts are made with your clients, your friends, your customers, and your creditors potentially because the taxpayer in almost all matters has the burden of proof potentially very expensive, if those agents are dissatisfied and they assess the deficiency. These pressures we feel are at his mind and this is what has been recognized by the Seventh Circuit and on a whole, the analysis is that there are such pressures both from a civil legal point of view, confusion, complexity, that the taxpayer must be warned of the full rights under Miranda or his privilege against self-incrimination. I think it is pointed out, if this court takes note of two cases, Malloy versus Hogan and Holland versus the United States. Under the warning that was given here, how could a person in petition circumstances, a ninth grade dropout ever know that incriminate yourself had the broad meaning of Malloy versus Hogan. How could he know that by telling him how much cash he had on hand a few years back could incriminate him in the complex-type of prosecution that was being built against him? Your Honor, I would like to mention one more thing --
Speaker: (Inaudible)
John G. Gill, Jr.: Well, I think perhaps there never could be a fully intelligent waiver counsel without -- However, if you were told Your Honor of the absolute right to remain silent, that could potentially have had much more meaning and had heightened necessity because of these factors I point out. I would like to mention one other thing Your Honor that is intervened between the submissions of briefs here. I found out about it 5 o’clock Friday. United States government organization, the Administrative Conference of the United States has done a very exhaustive study of the administration of the tax laws, I have not reviewed it. I have seen a summary of it. I feel contained therein is a tremendous amount of support for petitioner’s argument here. I do not think the case should stand or fall on that but I call of its existence as not quite in final form. All of the recommendations have not been made but I think this court should be aware of his existence in the same type the Miranda Court looked at certain reports in the area Miranda was concerned with. I see my time is up. I thank the Court for its attention.
Speaker: (Inaudible) available?
John G. Gill, Jr.: Your Honor?
Speaker: What you found out about Friday evening?
John G. Gill, Jr.: It is not available generally at the report in itself. Summaries are available at the administrative conference of the United States 20-21 Elf Street Northwest I believe it is. Thank you.
Warren E. Burger: Mr. Crampton.
Scott P. Crampton: Mr. Chief Justice and may it please the Court. I would like to emphasize briefly certain facts that we believe to be salient here. First the age is 44 years of age. He was a manager of a liquor store. He was the Secretary Treasurer of the Corporation. He had stipulated taxable income that he had spent of $24,600.00 while his return had reported $10,000.00. Counsel speaks of the complexity of the tax laws. I do not think that complexity really is pertinent here. There was a question of whether or not he had $24,000.00 of income that he could spend. They asked him whether he had any cash on hand in various periods of time beginning of each year. I do not think it is unreasonable to ask a person whether he had $300.00 or $400.00 on hand at any given time or whether he had $10,000.00 or $15,000.00 on hand. They asked him if he had any inheritances, any gifts and he said he did not. As far as the meeting itself was concerned, he went upstairs to finish dressing after he knew who was here to visit him. The agents exhibited their badges and their credentials. He was given the customary internal revenue service warning which advised him that the agents could not compel answers to information that might tend to incriminate him. And that his answers might be use against him in a criminal proceeding and furthermore and quite significant I believe, he was told that he could have the assistance of an attorney before responding and he admitted in his own testimony that he did have an attorney accountant that it prepared his returns so that he knew whether or not he wanted to have that man in prison.
Speaker: So General Crampton you say you think that is quite significant? You are not implying that you think that was constitutionally necessary, are you? That warning?
Scott P. Crampton: No.
Speaker: Well then why is it significant?
Scott P. Crampton: The significant part, this court please was that he had an attorney. He was told he can bring him in and he elected not to. I mean I do not think that to me takes away from a compulsion—
Speaker: Well then are you implying that had that statement not been made to him there would have been a constitutional violation.
Scott P. Crampton: No.
Speaker: Well then why is it significant?
Scott P. Crampton: Well, I think it shows that the agents and the Internal Revenue Service position was to in effect comply with the least philosophy of Miranda and let this people know they could do it.
Speaker: Well then it seems to me that you are implying that there is an obligation to comply with the philosophy of Miranda and I did not understand your argument to be that.
Scott P. Crampton: No, it is not but I am saying we did it. I think it was—
Speaker: Well then I do not see why it is significant if I may say so?
Scott P. Crampton: Well the significance as I say I think is that he had the counsel and he did not elect to bring him in.
Speaker: (Inaudible)
Scott P. Crampton: Another thing is he testified at the trial he had understood the warning and he also said that he was asked by the agents to read the warning out loud and then he did that. The agents described the interview as friendly and the defense counsel agreed in his argument to the court that it was friendly and the defendant in his own testimony referred to the parties as cracking jokes and laughing. They later went to the liquor store to obtain some records. They went in separate cars. I think there was a 45-minute interval there and at that time he delivered the books and records after again being told that he did not have to do so. The defendant also said that he chose not to answer certain questions that were asked to him and and that he was not pressed by the agents for his answer. After hearing the testimony of the two agents and the petitioner here, the District Court found he is entitled to it, the Miranda warning when the court finds as a fact that there were custodial circumstances. I have to find a situation that required it and I find on this record that there is no evidence whatsoever of any such situation. Then later he went on he said he knew he could have a lawyer and he knew that he did not have to say anything to them. And finally, I find from the evidence and it is uncontradicted that his basic rights were in fact explained to him. When the case was considered by the Court of Appeals, that court said in part there is no claim that Beckwith mental condition or education were so limited that he was particularly susceptible to interrogation. The entire interview was free of coercion. It was also noted by the Circuit Court that the defendant was complaining at the meeting he was so friendly that he was deceived into believing that he was not incriminating himself. The defendant apparently contends that this was a criminal case from the outset and that he should have had the full Miranda warnings. As we understand his position, he wants to extend Miranda far beyond the custodial circumstances considered in that opinion. At the outset, we dispute his basic premise that the case was criminal from the outset. The case originated from information furnished by an informant. In 1972, the Internal Revenue Service initially screened 132 allegations of fraud. Only 8,000 of these were actually resulted in an investigation and out of the 8,000 only prosecution was not recommended in 7,000. Thus, seven out of eight cases ended up as civil matters. The actual prosecutions were in the neighborhood of the 1,000. Taxpayer’s brief even says that seven out of eight cases were not prosecuted so that when this case started, no one could say this was going to be a criminal case at the outset.
Speaker: (Inaudible)
Scott P. Crampton: No, I do not think it would but I do not think that I have got several arguments. But I think the point here is that the taxpayer was not as in the same situation as one who was under arrest. The self-incrimination clause as no person shall be compelled in any criminal case to be a witness against himself. The Miranda Court found the compulsion to exist from the custodial circumstances. Here, as I say, the District Court found none and as we read this court’s opinion in Schneckloth versus Bustamonte, the Miranda warnings do not reach an investigative questioning of a person not in custody.
Thurgood Marshall: Mr. Crampton, if these agents gave him that usual feel that you tell me this so I can get it some other way.
Scott P. Crampton: The record does not say that Mr. Justice Marshall, I do not think that the fact that they were there three hours is some indication that there was an extended discussion alright. But I did not see anything in the record of that type of testimony.
Thurgood Marshall: Well, I am glad to see some government officers that work at 8 o’clock in the morning. They get up that early all the time. You know you could be waking the man up and dragging him in the room.
Scott P. Crampton: This man said he started work at 7:30 and he knew when the man went to the liquor store apparently and so he was there to meet him. Taxpayer argues that the interview with the Internal Revenue’s agent had a psychological coercive effect upon the taxpayer. But as the Chief Justice I think has already indicated that same thing could be said of the police officer who stops the nervous housewife. She certainly does not have to -- he does not have to give her a Miranda warning before asking to see the driver’s license. The defendant talks of a warning needed when the case reaches the accusatory stage and since only one case out of 132 ripens into an indictment, I think it is very difficult to say when such a nebulous test would be applied. It seems to us that short of a reference of the case from the Internal Revenue Service to the Department of Justice, the question ends where to draw the line and we think that this court has drawn on appropriate line when they talk about the custodial circumstances. This is a rule adapted in 10 out of the 11 Circuit. All but the Seventh, this counsel has noted. The defendant argues to the contrary but his basic authorities are some law review articles and articles and case notes and we submit that the reasoning of the various Circuit Courts that have considered this is by far more persuasive. Finally, if a warning is deemed to be necessary, it seems that the one given here was sufficient. It warned him of possible criminal consequences that there was no need for him to incriminate himself and that he could have an attorney. It felt short of the Miranda Warning in two regards, one with the right to remain silent and second the right to an appointed attorney. We submit in tax cases that the law requires records to be kept and returns to be filed and if taxpayers could always remain silent, the self-assessment system would be seriously undermined. It also seems clear that there is no need to offer appointed counsel at the time of each investigation. We submit that the judgment below should be affirmed.
Speaker: Mr. Crampton, just as a matter of curiosity, what is the routine used today by special agents. Do they give Miranda warnings now in consultations before they start now?
Scott P. Crampton: To my knowledge they still give just a warning that was given here. Apparently, there was some conflict throughout the country as to what was being done. I think that is one of the reasons why the Internal Revenue Service issued this requirement and as far as I know one is still in effect and they are still using it.
Speaker: And the build up of the Seventh Circuit line of cases has not changed that at all?
Scott P. Crampton: No, Seventh Circuit really stands alone in requiring Internal Revenue Service to go that far.
Speaker: What about this administrative development that Mr. Gill told us about Friday evening?
Scott P. Crampton: Well, I read about it in the papers. It is some report that may be saying that a lot of people have difficulties with the examinations by the Internal Revenue Service I guess. I do not really think that is very new or very important. Everybody knows that but the way to avoid that is to—
Speaker: Why was it news in the papers?
Scott P. Crampton: Well, apparently, some group has been working for several years in building a report that was to be, I think, discussed with the Internal Revenue service to see if changes could be made somewhere along in their administration.
Speaker: Well, there are a couple of letters to the editor criticizing one newspaper’s treatment of it too were they not from the Head of the Administrative Procedure Commission and from the Former Commission of Internal Revenue?
Scott P. Crampton: Yes, there were several commissioners of Internal Revenue rolled in and saying that they thought that the publicity given had not been a fair appraisal of but I do remember that.
Warren E. Burger: Thank you, Gentlemen. The case is submitted.